April 15, 2013 THE DREYFUS/LAUREL FUNDS TRUST - Dreyfus Equity Income Fund Supplement to Summary and Statutory Prospectus dated October 1, The following information supersedes and replaces the information contained in the section of the prospectus entitled "Fund Summary – Portfolio Management": The fund's investment adviser is The Dreyfus Corporation. Investment decisions for the fund are made by the Active Equity Team of Mellon Capital Management Corporation (Mellon Capital), an affiliate of The Dreyfus Corporation. The team members are C. Wesley Boggs, Warren Chiang, CFA and Ronald Gala, CFA, each of whom is a portfolio manager of the fund. The team has managed the fund since May 2011. Mr. Boggs is a vice president and senior portfolio manager at Mellon Capital. Mr.
